Exhibit 10.1

 

AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment") is effective this 29
day of July, 2016 (the "Effective Date"), by and among GUARANTY BANK AND TRUST
COMPANY, a Colorado bank (the "Bank"), and BIRNER DENTAL MANAGEMENT SERVICES,
INC., a Colorado corporation (the "Borrower"). Bank and Borrower may sometimes
be referred to herein as "Party" or, collectively, "Parties".

 

RECITALS

 

WHEREAS, Borrower and Bank entered into a Loan and Security Agreement as of
March 29, 2016, pursuant to which Bank made available to Borrower certain
Revolving Loans and a Term Loan; and

 

WHEREAS, the Borrower has requested to amend and the Bank is willing to amend
and modify the Loan and Security Agreement in accordance with and subject to the
terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of Twenty-Five Thousand and No/l00ths Dollars
($25,000.00) to be paid to Bank by Borrower and the additional premises and the
mutual covenants contained herein, Borrower and Bank agree as follows:

 

1. Definitions. The Loan and Security Agreement and any and all other documents
executed in connection with the Loan and Security Agreement, including, without
limitation, any Amendments thereto, shall hereinafter be collectively referred
to as the "Loan Documents". Capitalized terms used herein and in the recitals
hereto, but not defined herein or therein, shall have the meaning given them in
the Loan Documents.

 

2. Amendments to Loan and Security Agreement. The Loan and Security Agreement is
Amended as follows:

 

a.Section 10.1 is amended to read as follows:

 

Maximum Total Cash Flow Leverage Ratio. The Maximum Total Cash Flow Leverage
Ratio ("CFL"), which shall be equal to the ratio of Funded Debt to annualized
EBITDA, based on the prior six-month period for June 30, 2016 and the prior
nine-month period for September 30, 2016, and thereafter for the prior
twelve-month period as set forth below:

 

Quarter Ending Required Funded Debt/EBITDA 6/30/16 2.75x 9/30/16 2.4x 12/31/16
2.3x 3/31/17 2.2x 6/30/17 2.l x 9/30/17 2.0x Thereafter l.9x

 

3. Representations and Warranties. Borrower hereby remakes each of the
representations and warranties contained in Section 7 of the Loan and Security
Agreement as of the date of this Amendment, as if made in connection with this
Amendment and the Loan and Security Agreement.

 

 

 

 

4. Entire Agreement. This Amendment and the Loan and Security Agreement and the
other documents delivered in connection herewith and therewith contain the
entire agreement of the parties concerning the subject matter hereof and
thereof. No promise, representation or understanding which is not expressly set
forth in, or incorporated into, either the Loan and Security Agreement or this
Amendment or the Loan Documents shall be enforceable by either party. All prior
and contemporaneous understandings and agreements, written or oral, express or
implied, shall be of no further force and effect to the extent inconsistent
herewith.

 

5. Continuing Effect and Conflict. To the extent there is a conflict between
this Amendment and the Loan and Security Agreement and/or Loan Documents, the
provisions of this Amendment shall control. Except as expressly modified herein,
the terms and conditions of the Loan and Security Agreement and the Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.

 

6. Costs and Expenses. Borrower shall reimburse Bank for all attorneys' fees,
legal costs, and other expenses incurred in connection with the negotiation ,
drafting, execution, filing and recording of this Amendment and any related Loan
Document. The amounts described in this paragraph shall be in addition to, and
not in lieu of, the interest, fees and other charges owing under the Loan
Documents.

 

7. Execution of Documents . Borrower shall execute and deliver to Bank this
Amendment and Borrower shall execute any other documents reasonably requested by
Bank simultaneously with the execution of this Amendment. All of the Loan
Documents and other materials described in this paragraph shall be acceptable in
form and substance to Bank in its sole reasonable discretion.

 

8. Release and Waiver. Borrower hereby releases, waives and forever discharges
Bank and its shareholders, directors, officers, employees, and agents from all
known and unknown, absolute and contingent, claims, defenses, setoffs,
counterclaims, causes of action, actions, suits or other legal proceedings of
any kind existing or accrued as of the date of this Amendment.

 

9. Successor and Assigns. This Amendment and any related documents shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the parties hereto.

 

10. Governing Law. This Amendment shall be governed by the laws of the State of
Colorado.

 

11. Jurisdiction and Venue. The parties hereto consent to the jurisdiction and
venue of any Court located in the City and County of Denver, State of Colorado,
in the event of any litigation pertaining to this Amendment or any related Loan
Document or the enforcement of any liability, obligation, right or remedy
described therein.

 

12. JURY TRIAL WAIVER. BANK AND BORROWER EACH IRREVOCABLY WAIVE ITS RIGHT TO A
JURY TRIAL IN ANY ACTION OR PROCEEDING OF ANY ISSUE, CLAIM, COUNTERCLAIM OR
OTHER CAUSE OF ACTION, WHETHER IN CONTRACT OR TORT, BASED UPON OR ARISING OUT OF
THIS AMENDMENT OR THE LOAN AND SECURITY AGREEMENT OR ANY OTHER AGREEMENT OR
DEALINGS RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT OR THE LOAN AND
SECURITY AGREEMENT.

 

 

 

 

IN WITNESS WHEREOF, Borrower and Bank have caused this Amendment to be executed
the date first set forth above.

 

BIRNER DENTAL MANAGEMENT SERVICES, INC.

 

By: /s/ Dennis N. Genty   Name:      Dennis Genty   Title:    Chief Financial
Officer  

 

GUARANTY BANK AND TRUST COMPANY

 

By: /s/ Clint R. Crews   Name:    Clint R. Crews   Title:   Senior Vice
President  

  



 

